El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal..
Hacia el año 1903 se constituyó una compañía denominada Asociación Popular Cooperativa de Construcciones, Ahorros y Préstamos de Puerto Rico, que compró una gran extensión cLe terreno en la parte de Sariturce conocida por ‘ ‘ Miramar, ’T siendo el principal fin de dicha compañía el de proceder a su urbanización en solares para ponerlo en condiciones de que se fabricasen casas de vivienda, quedando dichos solares suje-tos a ciertas estipulaciones a las cuales debían someterse los, compradores de los mismos. En la sesión celebrada por la compañía el día 28 de abril de dicho año, se acordó que cual-quiera que fuera el comprador de un solar, debía sujetarse y quedaba obligado para con dicha asociación a la responsabili-dad de las construcciones y obras de calles, aceras, alcantari-llados y cañería de agua a prorrata del costo de ellas, las cuales serían llevadas a cabo por la expresada compañía, siempre que los adqnirentes de los solares situados en una misma calle lo solicitaran, o antes sin este requisito si así la compañía lo estimaba, oportuno.
También pasó la dicha compañía el siguiente acuerdo, a saber: Ningún edificio, construcción, balcón, ventana salediza u otra edificación, excepto escalones o gradas, se harán en *411estos solares a menos de tres metros de distancia de la línea de sn frente qne da a la calle en qne se encuentra situado.
La compañía consignó este acnerdo en nna escritura, la qne inscribió en el registro de la propiedad, y como cada solar había de ser inscrito en el registro, hizo mención a dicho1 acuerdo como emanado e impuesto por la aludida compañía. Algunos solares fueron luego vendidos por la compañía ha-ciéndose dicha referencia, pero sin ninguna cláusula restric-tiva especial, y otros se vendieron con la condición de some-terse al plan acordado, signienclo esto así hasta qne debido al pleito qne nno de los accionistas entabló contra la compañía,, se ordenó sn disolución por el tribunal, decretándose -la venta, de todos los solares sin carga o gravamen alguno, y entre los últimamente vendidos en tal forma, se encontraba el número-137, que ha dado origen a este litigio.
Este solar fué vendido en pública súbasta y adjudicado a “Sucesores de A. Mayol y Cía.” quienes lo traspasaron a. Francisco del Valle, Jr., y éste a su vez a Doña Concepción Matta como libre de todo gravamen, pero sujeto a la obliga-ción o servidumbre a que hemos hecho referencia y sujeto-además a la obligación de contribuir a prorrata en las mejoras de las calles, alcantarillado, etc. La escritura o convenio con-dicional que consta en la escritura otorgada a Doña Concep-ción Matta, por vía de aclaración y como parte de la descrip-ción, era una condición específica contenida en la escritura que-fué otorgada a Don Francisco del Valle, Jr., predecesor inme-diato en derecho y aparece como un gravamen o carga im-puesta sobre la finca en los correspondientes archivos del registro de la propiedad.
Los demandados y apelantes en este caso son Concepción Matta y Miguel Zalduondo. Ambos residen en Fajardo y cada, uno de ellos fué emplazado en este caso en el Distrito Judicial de Humacao, del que Fajardo forma parte.
Allá por el día tres de agosto de 1911, Miguel Zalduondo como apoderado de la señora Concepción Matta, solicitó de! Municipio de San Juan un permiso para construir cierto edi-*412ficio de concreto en el solar arriba descrito, de la propiedad de su mandataria, cuyo permiso le fue concedido. En-tonces los demandados, haciendo uso de sus distintas capa-cidades, comenzaron la construcción de dos garages en dicho solar, levantando los mismos sobre la línea que sirve precisamente de límite Norte de dicho solar. Que al empezar la construcción el demandado Zalduondo fue notificado por uno o más de los demandantes por medio de sus agentes, de que dicha'construcción se llevaba a cabo con infracción de la cláu-sula restrictiva del contrato, o sea aquélla a que hemos hecho referencia. La edificación siguió, sin embargo, y práctica-mente había quedado terminada al presentar 1-os demandantes su demanda. Los demandados formularon excepción previa a dicha demanda presentando a la vez una moción en debida forma para que el caso fuese trasladado a la Corte de Distrito de Iíumacao, en cuyo distrito residen ambos demandados. La corte declaró sin lugar tanto la excepción previa como la moción de traslado.
Los demandantes son los dueños o residentes de los solares contiguos o adyacentes y alegaron que el contrato había sido infringido por los demandados, cuyos demandantes después de formulada la contestación y celebrado el juicio, obtuvieron una orden de injunction permanente. La sentencia ordenaba a los demandados que se abstuvieran de continuar la fabrica-ción en forma alguna y ordenó la demolición de la parte que ya había sido construida, debiendo quedar los solares en las mis-mas condiciones en que se encontraban antes de empezarse la construcción de los referidos garages.
Seis son los errores que alega el apelante que han sido cometidos por la corte sentenciadora, a saber:
1. La corte inferior cometió error al denegar la moción de traslado. Los apelantes alegan que la acción sobre injunction se dirige contra la persona y que la ejercitada en este caso es esencialmente personal, puesto que con ella se trataba de im-pedir el quebrantamiento de un pacto o convenio. El artículo *41375 del Código de Enjuiciamiento Civil dispone entre otras cosas lo siguiente:
“Artículo 75. Deberán sustanciarse en el distrito en que radique el objeto de la acción, o parte del mismo, sin perjuicio de la facultad' de la corte para cambiar el lugar de la vista, a tenor de lo dispuesto en f-ste código, los pleitos que se sigan por las causas siguientes:
“ ‘ 1. Para recobrar la posesión de bienes raíces o de una propiedad o interés en la misma, o para determinar en cualquier forma dicho de-recho o interés, y por daños causados a propiedad inmueble.’ ”
Lo que en realidad alegan los apelantes es una infracción de sus derechos y la fundan en la posesión que tienen de una parcela de terreno. Alegan derechos que si no expresan claramente los de un gravamen o servidumbre, es algo equiva-lente a esto. Sostienen que tienen derecho a dejar libre tres, metros de espacio de las edificaciones en la parte de Miramar, donde tienen su residencia. Opinamos que discuten un de-recho real con arreglo, a la letra y espíritu del artículo 75; y si una de sus principales alegaciones es correcta, el derecho que alegan tener se refiere a la propiedad más bien que a la persona. Tal fué la cuestión suscitada entre las partes, y los apelados tenían derecho a que la misma fuera resuelta en San Juan. Es cierto que los demandados residen en el distrito de Humacao, pero la materia objeto de la acción radica evidente-mente en San Juan. En el caso de Veve et al. v. The Fajardo Development Co., 15 D. P. R., 577, citado por el apelante — los hechos son que el demandado iba a realizar actos ilegales en la finca que- se alegaba pertenecía a los demandantes, tratando de colocar raíles de un ferrocarril. El demandado fué empla-zado en el distrito de Ponce y aquella corte tenía jurisdicción sobre dicho, demandado. Los procedimientos fueron prelimi-nares y no se presentó ninguna moción sobre traslado y la Corte de Distrito de Ponce reservó expresamente la cuestión relativa a que pudiera verificarse luego el traslado. Habiendo adquirido jurisdicción sobre el presente demandado, la Corte de Distrito de Ponce,'aun en el supuesto de que existiera un *414interés en la finca en cuestión, sobre cuyo punto no emitimos ninguna opinión, ciertamente tenía'jurisdicción para conocer del caso hasta que se solicitara un traslado del mismo. Si la .infracción del convenio en el presente casó se considera como un perjuicio para la finca como' puede serlo, las autoridades sostienen claramente la teoría que sustentan los demandados. Drinkhouse v. Spring Valley Water Works, 80 Cal., 308; Norseville v. North Bloomfield Gravel Mining Company, 66 Cal., 343.
II. Que la corte inferior cometió error al declarar sin lugar las excepciones previas presentadas por los demandados y apelantes.
La presente es una acción sobre injunction en la que los apelantes alegan que la corte cometió error al no desestimar la demanda, puesto que el contrato fué uno que, si existió en rea-lidad, fue entre la compañía propietaria de los terrenos y los predecesores en derecho del demandado y que no existe nexus o relación contractual alguna entre los demandantes y deman-dados en este caso. Admiten que en los Estados Unidos exis-ten resoluciones que demuestran que una demanda de esta clase puede iniciarse a nombre de una tercera persona que no tomó parte en el contrato original, pero sostienen que todas •estas resoluciones fueron dictadas en equidad y que la juris-prudencia de equidad no es aplicable en las cortes de Puerto Pico.
Citan además los apelantes el artículo 1224 del Código Civil, que limita los efectos de un contrato a las partes que los otorgan y a sus herederos, con arreglo a cuyo artículo la única persona que puede entablar esta acción era la Sociedad Popular Cooperativa.
La ley de marzo 8,1906, pág. 81, dispone entre otras cosas, lo siguiente:
“Sección 1. El injunction es un mandamiento judicial expedido por es.crito, bajo el sello de un tribunal, por el que se requiere a una persona para que se abstenga de hacer, o de permitir que se haga por *415otras bajo su intervención, determinada cosa que infrinja o perju-dique el derecho de otra.”-
‘ ‘ Sección 2. La Corte Suprema, o cualquier Juez de la misma, po-drá, para hacer efectiva su jurisdicción, librar mandamientos de injunction, bajo las reglas prescritas por la ley, y los jueces de las respectivas cortes de distrito podrán también librarlos en todos los casos en que tales mandamientos sean procedentes.”
.La cuestión principal que debemos considerar es si se in-fringió algún derecho de los demandantes. El objeto de la compañía cooperativa según se infiere de su nombre, era asegurar para sus asociados la urbanización de la parte del .terreno conocido por Miramar. La idea fué que la asociación y cada dueño subsiguiente de solares quedara obligado a con-servar esa relación cooperativa. Era un derecho recíproco para crear y tener en cuenta ciertas condiciones relativas a todo el terreno y cada comprador adquirió la propiedad teniendo conocimiento de esas condiciones. Nadie estaba 'obligado a comprar terreno en Miramar y si lo hacía quedaba obligado según el registro a informarse del plan original hecho por los miembros de la compañía y sus sucesores. Se inducía a las personas a comprar, manifestándoles que cierta porción del terreno comprendido en cada solar quedaría libre de toda construcción. Cada propietario por consiguiente aun cuando no tuviera un derecho distinto o servidumbre de paso por el terreno, tenía un interés en hacer que se dejara la distancia de tres metros del sitio en que se prohibía hacer construc-ciones.
■ Cada dueño o propietario tenía un interés común en que se respetara esa distancia. Toda la propiedad en Miramar era una especie de condominio y este derecho pertenecía no solamente a las partes primitivas del contrato, sino también a cada dueño en ese distrito. Todo comprador adquiría un derecho en la finca .de cada uno de los demás propietarios, y teniendo dicho derecho podía ejercitarlo. Artículo 1 de la Ley de Injunction.
Las cortes de Puerto Eico no tienen jurisdicción general *416on equidad tal como la^misma se aplica en las cortes de Inglaterra y de los Estados Unidos, pero tienen por virtud de la Ley de Injunction jurisdicción para impedir las infracciones de los derechos. Al decretarse la Ley de Injunction, la legis-latura necesariamente adoptó por lo menos cierta parte de aquella que está vigente en los Estados Unidos. Si no existe ningún otro principio que regule esta materia, creemos que la demandada Concepción Matta, está impedida para negar los derechos de los demandantes en cuanto a este particular.
En el artículo 1342 de la Jurisprudencia sobre Equidad de Pomeroy, aparece lo siguiente, que es de aplicación a este caso:
“Artículo 1342. Condiciones restrictivas que ■crean servidumbres en equidad. — Esta doctrina ha sido ya examinada y se ha mostrado que las cláusulas restrictivas contenidas en escrituras, arrendamientos y convenios que limitan el uso del terreno de modo específico, o que determinan un uso particular que crea servidumbres en equidad sóbre-la finca, podrán ser ejercitadas específicamente en equidad, por medio de un injunction no solamente entre las partes directamente interesadas, sino también entre los subsiguientes compradores que tengan conocimiento del caso, aun cuando las restricciones no sean de la ciase que técnicamente van unidas a la propiedad. Por supuesto, el injunction en esta clase de casos se concede generalmente por el in-cumplimiento de la cláusula restrictiva. La cuantía de los daños y perjuicios y hasta el hecho de que el demandante haya sufrido per-juicios pecuniarios son cuestiones completamente inmateriales. Uno de los modernos jueces más competentes de equidad ha dicho: ‘Ha quedado bien establecido por las autoridades, que hay suficiente causa que justifique a la corte en su intervención, si ha habido úna infrac-ción de las condiciones. No es a la corte, sino a los demandantes a quienes incumbe estimar la cuantía de los daños que se originan del perjuicio causado a los mismos. Desde el momento en que la corte ve que ha existido un incumplimiento de las condiciones restrictivas, eso constituye un perjuicio, y la corte no tiene derecho a estimarlo, ni -a negar el derecho del demandante al cumplimiento .específico de su con-trato, aunque su remedio es aquel- a que se ha hecho referencia, o- sea, el injunction.’ ”
*417III y IV. Que la corte inferior'cometió error al considerar como privilegiadas las restricciones y no como abandonadas por haber quedado disuelta la compañía y sus planes- y debido a la resolución de la corte en cuanto a este particular.
Alegan los apelantes que la ley no favorece las restriccio-nes sobre las propiedades.^ Sin embargo, cuando es clara la intención de crear una servidumbre en equidad o convenio restrictivo de esta naturaleza, las cortes generalmente deben hacer que los mismos se cumplan si no son contrarios al orden público y no producen una verdadera injrísticia..
La méra disolución de la compañía, según hemos visto no afectó a los derechos de los propietarios entre sí. No’ esta-blece diferencia alguna que al venderse un gran número de solares después de haberse disuelto la compañía, ordenara la corte que la propiedad fuera vendida libre de toda carga o gravamen. De un examen que se haga de los autos y de los hechos se verá que lo que la corte tuvo presente fueron las anteriores hipotecas y gravámenes que existían sobre los terrenos, y librar a cualquier comprador de toda responsa-bilidad por cualquier operación financiera de la sociedad coo-perativa. El pleito seguido por el accionista no tuvo por objeto librar la finca de las cláusulas restrictivas, sino sola-mente que se hiciera una liquidación y balance de toda la pro-piedad de la corporación. Si el propósito hubiera sido termi-nar este contrato con cláusulas restrictivas, los distintos due-ños de solares hubieran sido hecho partes, así como también se hubiera expresado el objeto en la demanda. Además, tene-mos duda en cuanto a las facultades de la corte para dictar sus órdenes sobre la venta con el fin de extinguir estas servi-dumbres o derechos en equidad. Dicha orden hubiera sido una cuestión coram non judice, no siendo ese el fin que perse-guía la corte.
V. La corte inferior cometió error al no considerar como abandonadas o renunciadas las cláusulas restrictivas debido a los actos ejecutados por las partes. La contención de los ape-lantes es que como los demandantes en este pleito o alguno" de *418olios liabían puesto palizadas de distintas clases, ellos renun-ciaron o abandonaron o estaban impedidos de acudir a la corte, por no haber venido a la misma con sus manos limpias (with clean hands.) La corte inferior fué de opinión de que no existió ninguna violación sustancial de las cláusulas res-trictivas sobre construcciones, y .que con excepción de una li-gera proyección, y la construcción de estas palizadas, los demandantes, habían todos cumplido con dicho convenio. La ■corte fué de opinión y en eso estamos conformes, que las infracciones no tenían gran importancia, y que por tanto no constituían una abierta y manifiesta violación de tal natura-leza que quedaran impedidos los peticionarios de poder ejer-citar el remedio del injunction, estando apoyado el criterio sustentado por la corte en el caso de Deacon v. Sadberg, 179 Mass., 396.
YI. La corte inferior cometió error al no denegar el injuncaion habiendo sido demostrada la demora o negligencia de los apelados, y por el hecho de que las obras estaban ter-minadas al presentarse la demanda.
Aparece de la prueba que los demandados fueron notifi-cados por los demandantes o sus agentes con respecto al hecho de que estaban infringiendo el convenio sobre construcciones, en momentos en que las paredes de las edificaciones habían progresado muy poco, -y dentro de veinte días después, fué presentada la demanda. Teniendo en cuenta estos hechos no vemos que haya habido negligencia alguna por parte de los apelados. Con respecto al hecho de que las edificaciones esta-ban casi terminadas cuando los demandantes comenzaron el pleito creemos, que el hecho de que los demandados estaban ■obligados a conocer las cláusulas restrictivas, que fueron notificados poco después de haber empezado la edificación y ■que insistieron todavía en seguir adelante con la edificación, ■están impedidos de hacer alegaciones en contra de la acción tomada por la corte. Sin 'embargo, como los demandados ■debieron saber por el registro, que no podían hacerse edifica-ciones' en el espacio de tres metros y esto no obstante edifi-*419carón, los garages, ellos solamente son culpables por sus pro-pios actos. Si fuera la intención de los otros dueños de solares el poner nna acera dentro de este espacio de tres metros se-gún se disponía en el convenio primitivo, ninguno de los actos ejecutados por los demandantes serán obstáculos para la acera, pero sí los garages edificados por los demandados, por encontrarse próximos a la calle.
No encontramos que se liaya cometido error en la sentencia y debe la misma ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado MacLeary.
Los Jueces Asociados del Toro y Aldrey no tomaron parte en lá resolución de este caso.